Citation Nr: 1742710	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for recurrent spontaneous pneumothorax status post surgery, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran was sent a letter in July 2017 requesting clarification of representation.  The Veteran responded that he wishes to represent himself. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his service-connected disability for recurrent spontaneous pneumothorax status post surgery, currently rated as 30 percent disabling.  A Statement of the Case (SOC) was issued in December 2012, and a subsequent Supplemental Statement of the Case (SSOC) was issued in November 2015.  Since the November 2015 SSOC, the Veteran was provided a new VA examination in May 2017 regarding the present issue on appeal.  However, no new SSOC was issued to address this additional evidence, and the Veteran has not waived consideration by the AOJ.  Under 38 C.F.R. § 20.1304 (c), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  Moreover, the Veteran is unrepresented.  As such, rather than seeking a waiver of AOJ consideration, the Board finds that the Veteran should be provided with an explanation of the newly obtained evidence as well as an opportunity to submit additional evidence.  For this reason, the Board is remanding this case for AOJ review of the additional evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of on appeal in light of all additional evidence added to the record.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




